Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 1 of 15

EXH|B|T l

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 2 of 15

°Q`lC\LthWN>-¢

10

ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
29
30
31
32
33
34
35
36
37
38

39

40

41

42

43

IN THE HIGH COURT OF THE REPUBLIC OF SINGAPORE

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018

Between

ELEMENT SIX TECHNOLOGIES LIMITED
...Plaintiff

And
IIa TECHNOLOGIES PTE. LTD.
. . .Defendant
And

IIa TECHNOLOGIES PTE. LTD
.. .Plaintiff in Counterclaim

And

ELEMENT SIX TECHNOLOGIES LIMITED

...Defendant in Counterclaim
27 August 2018
Specific Discoverv ( two applications)
Coram: ]ustin Yeo, Assistant Registrar
Mr Jason Chan (“PC”) and Mr Melvin Pang (“Pang”) (Amica Law LLCQ for the
Plaintiff
Mr Tony Yeo (“TY”), Ms Meryl Koh (“Koh”) and Mr Javz'er Yeo (“JY”) (Drew &
Napz`er LLC) for the Defendant

1500 hrs

HC/SUM 1478/2018

Ct : I Will now render judgment for HC/SUM 1478/2018.

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 3 of 15

 

HC/S 26/2016

HC/SUM 1478/2018

HC/SUM 1654/2018 2 27 August 2018
Judgment for HC/SUM 1478/2018

Introduction

1 HC/SUM 1478/2018 is an application by the Plaintiff for specific discovery
(“the Application”). Even with about 200 pages of written submissions taken
as read prior to the hearing, the hearing took 6 hours in all in view of the

number of categories and the arguments raised in relation to each category.

2 The Application comprises two large parts.

3 The first part - prayer 1 (read with Annex 1 of the Application) and prayer 2
- concerns what may be called “traditional” Specific discovery. There are 13
discovery requests in Armex l, which may be conveniently categorised under
4 large headings, as follows:

(a) Category l - Diarnond Characterisation Categories (Requests 1 to 4).
(b) Category 2 - Process Categories (Requests 5, 6, ll and 12).

(c) Category 3 - Samples Categories (Requests 7 to 10).

(d) Category 4 ~ Miscellaneous (Request 13).

4 The second part - prayer 3 - is a prayer for electronic discovery (“e~
discovery”), fe prayer 3 read with A_rmex 2 of the Application. In essence, this

prayer seeks the court’s approval for an e-dz`scovery protocol, appointing

Litigation Edge Pte Ltd to execute certain e~discovery searches.

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 4 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 3 27 August 2018

Traditional specific discovery requests

Category 1 - Diamond Characterz'satfon Categories (Requests 1 to 4)

5

Category 1 is not allowed. The Plaintiff’s requests in this category extend
beyond the Samples in question, requiring the Defendant to disclose all
documents relating to all diamonds with certain specified characteristics that
had been “made, at least in part, by the Defendant in Singapore” from 2012
to date. This is a broad-ranging request that appears to be an attempt to fish
for more evidence of infringement It does not seem to be necessary to the

Plaintiff"s case, which relies only on the Sarnples to prove infringement

Furthermore, the Def`endant has stated on affidavit that it does not have the
requisite capability to measure photolurninescence, EPR, etc. The Plaintiff
has cast doubt on this, and said that - even if true - the Defendant could easily
engage in third party institutions to make these measurements This goes
beyond a party’s discovery obligations, which require it only to disclose
material in its possession, custody or power, rather than to generate fresh

reports and disclose those reports or the material identified by those reports.

Caz‘egory 2 - Process Categories (Requests 5, 6, l l and ]2)

The Plaintiff’s requests in relation to Requests 5 and 6 are not limited to the
Sarnples in question, but extend instead to the entirety of the Defendant’s
processes They are therefore overly broad-ranging and should not be

allowed. I would raise a number of other points:

(a) Request 5 (and, by implication, Request 6) Would cover documents
relating to non-infringing processes. Contrary to PlaintifF s counsel’s
argument that it had “reasonably decided to limit” the scope of request
in Category 5 to certain integers of its asserted claims, the limitation

of the request to certain integers infact broadens the request, since it

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 5 of 15

HC/S 26/2016

HC/SUM 1478/2018 '
HC/SUM 1654/2018 4 27 August 2018

(b)

(C)

(<i)

would request in a wider range of material being disclosed, which

would also encompass material about non-infringing processes.

Request 5 extends to documents “to date”. Plaintiff’s counsel has
explained in Written submissions that “it is very possible that even
recently created documents would shed light on the Defendant’s
annealing process”, and that having a restrictive upper limit on the
documents sought “would create the risk of excluding highly relevant
documents”. However, setting “to date” as the upper limit Would
include documents that post-date the manufacture and purchase of the
Sarnples, and there is no basis for such documents to be relevant to
the alleged infringing Sarnples. The request also appears to be

speculative in nature.

Request 6 extends to the process of “research, development,
conceptualisation and/or design” of the Defendant’s process While
confidentiality issues can be dealt with by way of confidentiality club
arrangements, the point is that the issue of how the Defendant’s
process was derived is irrelevant to the pleaded issues. When queried
on the relevance of these "conceptualisation-stage” documents,
Plaintiff’s counsel explained that there may be critical information
that was not stated in the process specification This is entirely
speculative in nature, and the Plaintiff should not be permitted
discovery on the basis that it would help to either confirm or deny its

own speculations

I note Plaintiff"s counsel’s argument that - despite the Defendant’s
statement that it does not have any documents in Category 2 within
its possession, custody or power (“PCP”) ~ there are reasons to
believe that documents within the Process Categories are in the
Defendant’s PCP. The two reasons given were: (i) that it was standard

practice in the diamond industry for proper documentation on

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 6 of 15

HC/S 26/2016
HCISUM 1478/2018
HC/SUM 1654/2018 5 27 August 2018

process-development to be kept; and (ii) that the Defendant’s ISO
9001:2008 certification means that the Defendant must have the
required docmnents in its PCP. The former was a bare allegation and
no evidence (other than the Plaintiff’ s representative’s belief) was
brought to my attention in relation to such a “standard practice”. The
latter did not assist the Plaintiff’ s cause, for the reasons that have been
delved into at length in the Defendant’s written submissions
(paragraphs 25 0~263). l would add that while Plaintiff’s counsel
argued that certain 180-exclusions might have been obtained by the
Defendant misinforming the auditor about the Defendant’s processes,
this allegation was entirely speculative, and there was neither
justification nor proper process for me to assess the propriety of the

ISO certification

8 In relation to Request 11, this request is specifically limited to Sample 4.
However, the Request itself is still too broad because it extends to documents
“to date” (see [7(b)] above). This difficulty may be overcome by limiting
Request ll to the date of manufacture of Sample 4. l allow Request 11,
limited from the period 2012 to the date of manufacture of Sample 4. in this
regard, l note that the Defendant has confirmed on affidavit that it does not
have any documents described in Request 1 1. If` the Defendant does not have
the documents within its PCP, the Defendant is to provide an affidavit
continuation on whether the documents requested have at any time been in
the Defendant’s PCP, and when the Defendant had parted with the

documents, or what has become of the documents

9 Request 12 relates to "conceptualisation~Stage” documents, and is disallowed

for the same reasons given vis~c`z~vz's Request 6 (see [7(0)] above).

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 7 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 6 27 August 2018

Category 3 ~ Samples Categorz'es (Requests 7 to ]0)

10 I find that the Category 3 requests are relevant and necessary, as they go
towards establishing that Samples 1 to 3 from the Defendant (Requests 7 to
9), and also the dealings that the Defendant may have had with Sample 4
(Request 10). The Defendant has not contested the relevance of` these
Requests, save that the Defendant has taken the position that documents in
Request 10 are irrelevant insofar as they include only documents relating to

the issue of damagesl

11 Instead, the Defendant has stated on affidavit that it does not have any
Category 3 documents in its PCP. However, the Defendant has not confirmed
whether the documents have at any time been in the Defendant’s PCP, and
when the Defendant had parted with the documents, or what has become of
the documents As such, I allow Category 3 (Requests 7 to 10). If the
Defendant does not have the documents within its PCP, the Defendant is to
provide an affidavit confirmation on whether the documents requested have
at any time been in the Defendant’s PCP, and when the Defendant had parted

with the documents, or what has become of the documents
Category 4 - lt/_fz'scellaneous (Request 13)

12 The Category 4 request is for official documents relating to the incorporation
of the “IIa Holdings Group” and/or “IIa Holdings Group Limited”. ln my
view, these documents are relevant and necessary because the Defendant has
not furnished detail as to what those terms refer to. Furthermore, these are
limited only to the “official documents” that are issued by the “relevant

regulatory authority”.

13 I note that the Defendant has stated on affidavit that it does not have any
Category 4 documents in its PCP. However, the Defendant has not confirmed

whether the documents have at any time been in the Defendant’s PCP, and

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 8 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 7 27 August 2018

when the Defendant had parted with the documents, or what has become of
the documents As such, I allow Category 4 (Request 13). If the Defendant
does not have the documents within its PCP, the Defendant is to provide an
affidavit confirmation on whether the documents requested have at any time
been in the Defendant’s PCP, and when the Defendant had parted With the

documents or What has become of the documents

Conclusion on traditional specific discovery requests

14

ln conclusion, I grant Prayer l, limited to Requests 7 to 10, ll (limited to the
date of manufacture of Sample 4) and 13. For these Requests, the Defendant
has taken the position that it does not have any documents in its PCP; if so,
the Defendant is to provide an affidavit confirmation on whether the
documents requested have at any time been in the Defendant’ s PCP, and when
the Defendant had parted with the documents, or what has become of the

documents l dismiss all other requests

E-Discovery

15

16

The Plaintiff’s e-Discovery request was a prayer for approval of the
implementation of an e-Discovery protocol comprising nine highly-targeted
search terms These terms were essentially the product codes, invoice
numbers order numbers and quotation numbers relating to Samples l, 2 and
3. In terms of repositories, the request was in relation to “[a]ll email servers,
cloud servers and network drives currently in the Defendant’s custody,
power, control and/or possession”. The Plaintiff’s e~Discovery protocol
further provided for the appointment of a third party e-Discovery service
provider, viz Litigation Edge Pte Ltd, to conduct the search using the specified

search parameters

I agree with and reiterate the position in Invenpro (M) Sdn Bhd v JCD
Automation Pte Ltd [2012] SGHCR 19, where the court held that e-Discovery

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 9 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 8 27 August 2018

cannot be used as a “final sweep” of the evidence to ensure that all relevant
documents have been disclosed. The Plaintiff" s basis for e-discovery appears
to be that the Defendant has failed to disclose documents under Requests 7 to
9, but this is not in itself a sufficient reason to justify instituting an e-discovery
protocol akin to that done at the general discovery stage - one Which
effectively compels the Defendant to turn out its cupboards on nothing more
than a mere suspicion (on the part of the Plaintif`f) that the Defendant has
relevant documents that have been withheld Furthermore, as I have already
made the relevant orders in relation to Requests 7 to 9, it is not necessary for
the Plaintiff to additionally have e~Discovery of documents overlapping with

those requests

17 1 therefore dismiss prayer 3.
Conclusion
18 The summary of orders is as follows:
(a) In relation to prayer l of` the Application:
(i) Requests 1, 2, 3, 4, 5, 6 and 12 are not allowed.
(ii) Requests 7, 8, 9, 10, 11 (limited from the period 2012 to the
date of manufacture of Sample 4) and 13 are allowed.
(b) Prayer 2 is allowed for the Requests mentioned above. (Post-script:
The timeline was ordered to be extended to 4-weeks, for parity with
HC/SUM 1654/2018. See penultimate section of the present minute
sheet.)
(c) Prayer 3 is not allowed.
19 1 will hear parties on costs

Case 1:18-mc-OO418-PGG Document 21-10 Filed 10/12/18 Page 10 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 9 27 August 2018

1 Costs for HC/SUM 1478/2018

3 Pang : Based on a brief review of your Honour’s judgment, it would appear that
4 almost half of the prayers were allowed. ln terms of the quantum of the
5 costs, similar to the previous interrogatories hearing, we are proposing
6 that in view that the hearing took 6 hours, multiple affidavits were filed,
7 costs should be in the region of $12,000. So, since half the requests were
s allowed, 1 suggest that costs should be $6,000 plus disbursements
9 Disbursements are about $2,478 (ienders). We submit that costs should
10 be fixed at $8,400 all in.

11

12 JY : The Defendant is asking for $10,000 in costs, and for disbursements of
13 $1,400.

14

15 First, a distinction should be drawn for the categories that were not
16 seriously contested and those Which were. The categories not allowed,
17 Requests l, 2, 3, 4, 5, 6 and 12 were substantially fought out. In relation
13 to those which were allowed, the Defendant had already stated that we
19 will be happy to file the affidavit The Defendant has already said that it

20 would file the affidavit. It Was a concession already made by the

21 Defendant Your Honour had noted at [1 l] that the Defendant had already

22 stated that it did not have documents within its PCP. With respect to

23 Category 11, this was also not seriously fought out. ln fact, the Plaintiff

24 did raise an allegation that Mr Mehta tampered with the ISO document

25 That was not accepted by your Honour. For Category 13, at [13], your

26 Honour had already noted that these are not in the Defendant’$ PCP.

27

28 However, for the categories that Were disallowed, those Were all

29 significantly fought before your Honour.

30

31 In relation to e-Discovery, that Was also fought out substantially - in fact,

32 these issues jumped out to your Honour and your Honour addressed it at

Case 1:18-mc-OO418-PGG Documen121-10 Filed 10/12/18 Page 11 of 15

I-IC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 10 27 August 2018

1 the start. At the hearing, we were caught by surprise where the Plaintiff`

2 said that the e-Discovery request was to catch a different part of the
3 supply chain. The PlaintifF s counsel said that it wanted to do a clean
4 sweep. We submit that costs of 310,000 plus $1,400.
s
6 Pang : l strongly disagree with my learned friend’s submissions As for the
7 points that my learned friend said were not seriously contested, the point
s is that the points were contested My learned friend did not actually put
9 in an affidavit All the way from 18 Deoember 2017, we had requested
10 for these affidavits but they were not filed. Time and again, what the
11 Defendant did was to say that it Was not necessary to provide the
12 affidavits
13
14 Your Honour will remember that Mr Tony Yeo had contested the issues
15 My learned friend had said that since the points were put in issue, there
16 was a right for them to contest the categories
17
13 JY : l note that Mr Pang has said that the only reason they included the
19 categories was to make sure that the affidavits would be filed. I refer to
20 the 13 March 2018 letter, where Defendant’s counsel said that there was
21 no urgency for the affidavit to be filed.
22
23 Pang : lust 2 points. First, in relation to the urgency of the request, what we
24 wanted to avoid was a situation where we wait until late August for the
25 affidavit lf this had not been made the subject of the application, we
26 would be left scrambling if we have to take out the application when the
27 affidavit is found to be inadequate We needed to review and save time
23 and costs The arguments made by my learned friend dealt With these
29 categories They didn’t come in and just say that they conceded the

30 categories, and would only argue on them in relation to costs

31

Case 1:18-mc-OO418-PGG Documen121-10 Filed 10/12/18 Page 12 of 15

HC/s 26/2016

HC/SUM 1478/2018

HC/sUM 1654/2018 11 27 August 2018
1 TY : In [10], your Honour had noted that the Defendant had not contested the
2 relevance of these Requests. Your Honour has stated what my position
3 was at the hearing
4
s Ct : ln my view, this is a matter where each of the categories were fiercely
6 fought, but on balance, I am of the view that the Defendant had succeeded
7 on resisting the more substantial requests as well as prayer 3 (e-
8 Discovery). n
9
10 As such, I make an order of costs to the Defendant of $2,000 all in.

11
12 HC/SUM 1654/2018

13

14 Ct : I will now render judgment for HC/SUl\/l 1654/2018. I have prepared a
15 written decision limited to the categories relating to experiments and will
16 provide you with a copy as well. However, this is a draft copy of the
17 judgment and is subject to further editorial amendment Please apply in
13 the usual manner for the official copies l am providing the printouts to

19 you only to facilitate your preparation of the draft order.

20

Case 1:18-mc-OO418-PGG Documen121-10 Filed 10/12/18 Page 13 of 15

 

HC/S 26/2016

HC/'SUM 1478/2018

HC/SUM 1654/2018 12 27 Augusc 2018
Judgment for HC/SUM 1654/__2018

Introduction

1 HC/SUM 1654/2018 is an application by the Defendant for specific discovery
(“the Application”). About 200 pages of written submissions (including 20
pages of further written submissions) were taken as read prior to the various
hearings of` this matter. However, due to the number of requests and the
arguments surrounding each request, hearing of the application spanned about

12 hours over three days

2 The Application has a total of 12 requests, which may be conveniently

categorised under 3 large headings, as follows:

(a) Category 1 - Documents relating to chain of custody and provenance

of` the Samples (Request 1)

(b) Category 2 - Documents relating to experiments conducted on the

Samples (Requests 2 to 6)

(c) Category 3 - Documents relating to the prior sale and/or disclosure of
the diamond material claimed in SG 872 prior to its priority date

(Requests 7 to 12).

3 l now render my decision on the application As the requests in Category 2
relate to a point of law that has not hitherto been dealt with in published
Singapore jurisprudence, l have set out my grounds for those requests in

greater detail by way of a written judgment

Case 1:18-mc-OO418-PGG Documen121-10 Filed 10/12/18 Page 14 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 13 27 August 2018

Category l - Documents relating to chain of custody and provenance of the

Samples (Request 1)

4 Category 1 comprises documents relating to chain of custody and provenance

of the Samples There are four sub-requests within this Category, as follows:

(a) Request 1(i) - all documents relating to and leading up to the purchase

of the Sarnples;

(b) Request 1(ii) - all documents relating to the handling, transfer of
possession and/or custody of` the Samples before they came into the

Plaintiff’ s possession;

(c) Request l(iii) - unredacted copies of documents relating to the
handling, transfer of possession and/or custody of the Samples

pursuant to the Plaintiff’s alleged “robust system”; and

(d) Request l(iv) - all documents relating to the handling, transfer of
possession and/or custody of the Samples that would reveal or tend to
reveal the purpose of the handling, transfer of possession and/or
custody of the Samples In particular, all documents relating to the
transfer of possession of the Samples from the Plaintiff to third party

facilities

5 In relation to Request l(i), I note that the Plaintiff has disclosed some
documents leading up to the various trap purchases of the Samples The bone
of contention between the parties is in relation to the term “material transfer
paperwor ”, which the Plaintif`f claims to have disclosed entirely. In this
regard, the Defendant argued that it was not aware of` what was meant by the
requirement of` “materiality”. However, the Plaintiff"s representative has
explained on affidavit that the word “material” simply meant “relevant to the

Suit”, and gave the example that documents with “only a passing/peripheral

Case 1:18-mc-OO418-PGG Documen121-10 Filed 10/12/18 Page 15 of 15

HC/S 26/2016
HC/SUM 1478/2018
HC/SUM 1654/2018 14 27 August 2018

reference to a transfer without any details” would not be regarded as
“material”. With the Plaintiffs explanation that it has disclosed all relevant
documents in relation to the transfers, and in the absence of any reason to
believe that there are further relevant documents that have been withheld from

discovery, 1 disallow Request l(i).

6 1 disallow Request l(ii), as the Plaintiff has provided sufficient explanation
on oath that it has disclosed the full extent ofthe relevant material. However,
(a) Daniel Twitchen is to affirm an affidavit explaining the matters in para 23
of the 15th Affidavit of Susan Fletcher Watts; and (b) Dr Simon Lawson and
Dr Brad Cann are to affirm affidavits explaining how Sample 3 was brought
into the Maidenhead facility ofDe Beers UK Ltd. The Defendant has not been
able to identify With any specificity any other material that has been withheld
from disclosure, or that there remains other relevant material that ought - of`
necessity - to be disclosed As such, 1 disallow Request l(ii). Of course, it
remains open to the Defendant to argue at trial that certain inferences ought
to be drawn from the absence of certain documentary evidence as part of the
documentary trail in relation to the chain of custody. For instance, if the
Defendant is of` the view that it is inherently unbelievable that Andrey Jarmola
of UC Berkeley had informed Daniel Twitchen “by way of a phone call” that
Sample 2 was received from Microwave Enterprises, the Defendant is free to

mount an argument in relation to this point at trial.

7 ln relation to Request l(iii), 1 am satisfied with the explanation provided by
the Plaintiff for the redaction of documents and as such disallow Request
l(iii).

8 ln relation to Request l(iv), 1 am of the view that the request as presently
phrased is too broad. lt is not limited to documents that show changes to the
Samples that are relevant for the purposes of the Suit, and the phrase “tend to
reveal the purpose” itself further broadens the request As such, this request

is limited to documents relating to the handling, transfer of possession and/or

